NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After final amendment, received on 25 October 2021, has been entered into record.  In this amendment, claims 1 and 9 have been amended, claims 8, 10, 19, and 20 have been canceled, and claims 21-24 have been added.
Claims 1-7, 9, 11-18, and 21-24 are presented for examination.

Response to Arguments
With regards to the objection to the specification, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 25 October 2021, with respect to claims 1-7, 9, and 11-18 have been fully considered and are persuasive.  The rejection of 26 July 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9, 11-18, and 21-24 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 26 July 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 25 October 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gwin et al. (US Patent 9,560,143 B2) discloses a system and method for automatic session data transfer between computing devices based on zone transition detection.
Ziraknejad et al. (US Patent 9,876,788 B1) discloses a system and method for user enrollment and authentication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAH SU/Primary Examiner, Art Unit 2431